Exhibit 99.1 TERMINATION OF JOINT FILING AND SOLICITATION AGREEMENT April 23, 2015 Each of the undersigned is a party to that certain Joint Filing and Solicitation Agreement, dated February 26, 2015 (the “Group Agreement”). Each of the undersigned hereby agrees that the Group Agreement is terminated effective immediately. [Signature page follows] Signature Page to Termination of Joint Filing and Solicitation Agreement IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed as of the day and year first above written. Castle Union Partners, L.P. By: Castle Union LLC General Partner By: /s/ Toan Tran Name: Toan Tran Title: Managing Member Castle Union Partners II, L.P. By: Castle Union LLC General Partner By: /s/ Toan Tran Name: Toan Tran Title: Managing Member Castle Union LLC By: /s/ Toan Tran Name: Toan Tran Title: Managing Member /s/ Toan Tran TOAN TRAN Individually and as attorney-in-fact for Barry Erdos, Melvin L. Keating, Said Ouissal and Sebastiano Tevarotto /s/ Stephen White STEPHEN WHITE
